DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other Prior Art
	US20170181010 [0008]: separately demodulate
	US20150124906 [0036]: joint demodulate 
	US20150244499 [0012, 16]: joint demodulation multiple antennas
	US20180287696 [0139]
	US20170373890 [0096, 289, 290]

Allowable Subject Matter
Claim 3, 4, 7, 8, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims
Claim 1, 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US-20120014697) in view of Lohr (US-20130250925), Kennard (US-20140378047).
As to claim 1, 5, 10: Zhao teaches an uplink signal transmission method, comprising: receiving, by an active antenna unit of a base station, a first uplink signal sent by a terminal in a first band (fig.2: active antenna receives uplink signal from mobile station); … ; sending, by the base station, the first uplink signal and the second uplink signal to a first baseband processing unit of the base station corresponding to a second band (fig.2: CPRI connection from active antenna to BBU; wherein examiner takes official notice that BBU are for demodulating signals, see US-20180295674 [0055]); … , wherein the active antenna unit of the base station comprises a first array antenna corresponding to the first band (fig.2: mobile station uplink transmission at first band).
Zhao may not explicitly teach receiving, by a remote radio unit of the base station corresponding to the first band, a second uplink signal sent by the terminal in the first band … and performing, by the first baseband processing unit of the base station, joint demodulation on the first uplink signal and the second uplink signal.  However, Lohr ([0323, 324, 355]: eNB may receive signals from RRH/CPRI and the UE directly and perform joint demodulation) … and performing, by the first baseband processing unit of the base station, joint demodulation on the first uplink signal and the second uplink signal ([0323, 324, 355]: joint demodulation).
Thus, it would have been obvious to one of ordinary skill in the art to implement joint demodulation, taught by Lohr, into the LTE distributed communication system, taught by Zhao, in order to implement a well-known feature of a pre-defined protocol and to provide performance benefits at lower computational complexity (see also US-20090221295 at [0068]). In addition it would have been obvious to combine Zhao and Lohr in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Zhao may not explicitly teach and a second array antenna corresponding to the second band, and the first band is lower than the second band.  However, Kennard teaches and a second array antenna corresponding to the second band, and the first band is lower than the second band (fig.1, [0024-26]: extend CPRI interface using radio communications between 700 MHZ and 24 GHZ; wherein examiner takes official notice that 5G may be deployed at low frequencies including 6 GHZ).
Thus, it would have been obvious to one of ordinary skill in the art to implement CPRI over radio channels, taught by Kennard, into the CPRI connection, taught by Zhao, in order to extend the range of the CPRI interface (fig.1, [0024-26]). In addition it 

Dependent Claims
Claim 2, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US-20120014697) in view of Lohr (US-20130250925), Kennard (US-20140378047).
As to claim 2, 6, 11: Lu teaches the method according to claim 1, 5, 10 wherein the base station sends the first uplink signal to the first baseband processing unit by way of a common public radio interface or an enhanced common public radio interface (fig.2: active antenna receives uplink signal from mobile station and forwards via CPRI to BBU).
Zhao may not explicitly teach and the common public radio interface or the enhanced common public radio interface independently communicates data in the first band.  However, Kennard teaches and the common public radio interface or the enhanced common public radio interface independently communicates data in the first band (fig.1, [0024-26]: extend CPRI interface using radio communications between 700 MHZ and 24 GHZ; wherein examiner takes official notice that 5G may be deployed at low frequencies including 6 GHZ).
(fig.1, [0024-26]). In addition it would have been obvious to combine Zhao and Kennard in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US-20120014697), Lohr (US-20130250925), Kennard (US-20140378047) in view of Hunt (US-20090160729).
As to claim 9: Lu teaches the base station according to claim 5.
Zhao may not explicitly teach wherein a dipole of the first array antenna is located in an interval between dipoles of the second array antenna. However, Hunt teaches wherein a dipole of the first array antenna is located in an interval between dipoles of the second array antenna (fig.3, [0032]).
Thus, it would have been obvious to one of ordinary skill in the art to implement dipole antennas, taught by Hunt, into the active antennas, taught by Zhao, in order to reduce coupling between antenna elements (fig.3, [0032]). In addition it would have been obvious to combine Zhao and Hunt in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C OH/           Primary Examiner, Art Unit 2466